DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/8/2021 have been fully considered but they are not persuasive. 
Applicant alleges that because the present claims include one new clause they are not subject to “non-statutory” double patenting rejection. This is incorrect—the rejection applied was statutory double patenting based on the claiming of the same invention. The difference between issued claims and the previous claims is nothing—the claims cross-read on one another and encompass completely one another. 
Presently amended claims 1-15 are now narrowed slightly from previously issued claims 15-29. Because they are not patentably distinct and could not be restricted from one another if presented in a single application, and the issued claims are broader and wholly encompass the present claims, the claims 1-15 are now subject to non-statutory double patenting rejection. 
Applicant notes the previous art rejections should be overcome by the present amendment, which is conceded, however resultant with the amendment, there are new art rejections applied (see below). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim15-29 of U.S. Patent No. 10,695,920. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims are broader than and wholly encompass the present claims. The patented phrase “detent element connected to the frame” encompasses, by definition, all detent elements which are in accord with the new narrowed limitation : “detent element non-integral with and separately connected to the frame” since the previous limitation encompasses both integral and non-integral forms as well as separate and non-separate connectivity. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, and 12-15 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Chen (US 5,875,552).
Regarding claim 1, Chen discloses A folding knife (see figure 2 and 3, respectively) comprising: an elongated frame (1 figure 3) defining a major plane and having a pivot element at a pivot end (4, inter alia, figure 1) and defining a pivot axis (through 4 figure 4) and the frame defining a blade receptacle (see blade 2 within the frame 1 in both figure 4 and 4 A; the area the blade rests in is per se a “receptacle”); an elongated blade (2 figure 4, inter alia) parallel to the major plane ( clearly shown parallel in figures 6, or 6a) having a tip end and a base end, a spine edge and a cutting edge (clearly seen in figure 6 as the whole perimeter of the blade 2), and the base end connected to the pivot element (at 4 figure 6; column 2 line 60+ “ blade 2 pivotally connected to…handle 1 by …shaft 4”); the blade being operable to pivot between a stowed position in which the blade is received in the blade receptacle and an extended position in which the tip end of the blade extends away from the frame (See figures 2-6, inter alia); the blade having a lock feature proximate the base end (lock feature is a broad and structural recitation, requiring an element of the blade at the base to be meant to engage with a lock—see in figure 6 the cutaway portion of blade 2 which is interacting with and abutted by 311).
Chen further discloses a lock element (311 figure 6) connected to the frame (see rivets of the liner which embodies 311 to the frame portions 11, 12, in figure 6, 6A). Chen discloses the lock element is proximate the pivot element (proximate means near; as seen in figure 6, the 311 is near to the pivot 4). 
Chen discloses the lock element (311) is operable to selectably engage the lock feature when the blade is in the extended position (As seen in figure 6, 311 abuts and engages the portion of 2 designed to receive that lock element. 
Chen discloses a detent element (72, 71, 113 figures 4A 6A, inter alia) connected to the frame (72 is seen mounted within and constrained by the frame elements 11, 12, in figure 6A for example; See also 72, 72 in figure 4A) and having a detent feature (72) biased against the blade (by spring 71, as seen clearly in figure 4A).
Chen discloses the blade (2 figure 4, 6) including a detent engagement feature (251 figure 4A) registered with the detent feature and operable for engagement with the detent feature when the blade is in the folded position (See specifically figure 4A which shows the blade 2 in folded position and engaged by detent element/feature 72) to resist opening the blade in response to a force less than a preselected threshold (As is evident by the arrangement shown in figure 4a, the resistance of the blade 2 to opening will be a product of, among other things, e.g. friction, the pressure of the spring and detent within the hole 251); and wherein the detent element includes a detent spring (71 figure 4A) operable independently of the lock element (this is a statement of intended use; here clearly 71/72 are independent of 351, which is a liner portion and distinct and discrete in effect and structure from the detent parts).

Regarding claim 2, Chen shows detent engagement feature as a “recess in the blade” as shown at 251 figure 4A, inter alia. 
Regarding claim 3, detent feature 72 of Chen is clearly a “ball” as seen in figures 4a and 6a, inter alia. 
Regarding claim 12, the liner lock element 311 moves into and out of the plane, as claimed, as shown in Chen’s several figures. 
Regarding claim 13, the movement of the blade away from the frame is the way a liner lock operates, as seen in Chen’s several figures. 
Regarding claims 14 and 15, the face of 311 is mainly parallel to the frame main face, and therefore is adapted to ride against the blade in the stowed position when it is out of engagement with the corresponding tang portion to lock. (See figures 1-6).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen as set forth above, in view of Bauer et al. (US 2014/0020531) and Lake (US 2014/0360023).

Regarding claim 4, the detent spring of Chen is not seen to be adjustable; figure 1, and others, show it is mounted in a single fixed orientation within the liner and frame. 
The detent of Chen is a locking type feature—its function is to lock elements relative to one another, as seen in the whole of Chen. IN that context, we must ask if people of ordinary skill knew about and desired the ability to adjust the locking force of items that are being locked. 
Lake discloses that when a detent is being used in a folding knife, it is good to have the force of the detent be adjustable—See 110, 112, Figure 1, figure 2 and 304 figure 3; and the discussion about why to have the adjustment of the feature; at [0017]: “As Folding Knife 100 begins to wear and loosen over time, Adjustment Screw 110 is rotated inward extending 
Ball Surface 112 for the desired tension into the knife safety detent holes.” In the folding knife art, the pressure or tension of a detent is therefore recognized as a variable to be controlled and adjusted by the user and the person of ordinary skill. 

In Bauer et al. (US 2014/0020531) and with reference to figure 4, we learn: 
“[0051] By means of such a position of the slide element 12, the pressure in 
the work chamber 32 is vented and is increased in the work chamber 48.  This 
takes place as long as the pressure difference between the two work chambers 48 
and 32 is great enough to overcome the adjustable detent force of the locking 
device 54, which in the exemplary embodiment of FIG. 4 is embodied by a 
prestressed detent spring in the form of a snap ball 94.  However, the locking 
device 54 can equally well be embodied by a leaf spring or other locking 
devices familiar to one skilled in the art.  The contact pressure of the 
locking device can be varied via an adjusting mechanism 96.”

Specifically, therefore, when a ball and spring are used to lock an element, those of ordinary skill know that providing the adjustability (by 96-- a screw, in the case of Bauer) to the spring force improves the device by permiting the regulation or adjustment and tuning of the amount of force being applied to the locking element. 
The rejection here of claim 4 can be understood in terms of exemplary rationale B, C or D (See MPEP 2143 I, B, C or D).
Here, the base device (Chen) uses a non-adjustable spring detent arrangement (base). 
IN accord with rationale B, the adjustable detent shown in Bauer could be substituted for the non-adjustable one of Chen, since the results would have been predictable (adding adjustability) and would not have any unexpected results. Similarly under rationale C; we may consider Bauer to be a comparable device to Chen, in that both wanted to lock one element relative to another under some circumstances, by the action of a spring detent. The application of the Bauer type of spring detent would constitute an improvement since it adds the adjustability of a quality of the spring detent that is desired by Chen—(Chen desires to use force to hold; the adjustability thereof is therefore a benefit). Similar to B, the result would be predictable—the addition of an adjuster mechanism to tighten or loosen the pressure applied to the Chen spring and by virtue thereof, to the ball. 

The same underlying factual observations noted with B or C above also slot neatly into the elements of “D” applying a known technique to a known device, and may therefore be viewed through that lens as well. 
Regarding claims 5 and 6, Bauer further specifically shows that the spring used to bias the ball in the device may be a “leaf spring” (at [0050]). The adjustment of a leaf spring is also therefore seen to be within the level of ordinary skill, since it is suggested in Bauer for use with a ball detent locking arrangement. Since Bauer uses an adjustment screw to bias the spring shown in the several figures, the same arrangement is suggested by the suggestion to bias a leaf spring in [0050]. 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M MICHALSKI whose telephone number is (571)272-6752. The examiner can normally be reached Typically M-F 6a-3:30p East Coast Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M MICHALSKI/            Primary Examiner, Art Unit 3724